Exhibit 10.4

 

LOGO [g58594image012.jpg]  

NONEMPLOYEE DIRECTOR

STOCK OPTION PLAN

 

NONQUALIFIED STOCK OPTION AWARD

 

Date of Grant:        Vesting Date:         Exp. Date:     

 

Number of Options:        Option
Price:    

 

«Name»

 

The award shown in this statement is nontransferable and is subject to the terms
and conditions of the United Technologies Corporation Nonemployee Director Stock
Option Plan.

 

I accept this Stock Option Award subject to the Terms and Conditions of the
United Technologies Corporation Nonemployee Director Stock Option Plan.

 

Signed:

        Date:     

 

Please sign and date, retain the cream copy for your files and return the blue
copy to Program Administrator, UTC, MS#504, Hartford, CT 06101.